United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2618
                        ___________________________

               Timothy L. Ashford; Timothy L. Ashford, PC LLO

                                     Plaintiffs Appellants

                                        v.

 Office for Counsel for Discipline; Mark Alan Weber, in his official capacity and
           his individual capacity; John Does, 1-100; Jane Does, 1-100

                                   Defendants Appellees
                                 ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                            Submitted: May 11, 2020
                              Filed: May 21, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
       Timothy Ashford appeals the district court's1 denial of his motion for
declaratory and injunctive relief with respect to his Nebraska attorney discipline case
currently pending in Nebraska state court. Ashford claims the Counsel for
Discipline’s proceedings against him are based upon an anonymous complaint, but
he believes the complaint originated from the judges of the Douglas County District
Court. Ashford contends that the genesis for the complaint stems from his 2015
federal lawsuit against that court alleging discrimination against black attorneys in
court appointments. There is also a disciplinary inquiry against Ashford based upon
a client complaint that he alleges is without merit. In response to these state bar
proceedings, Ashford brought this action in federal court, asking for declaratory and
injunctive relief with respect to the disciplinary proceedings, in pertinent part because
the Counsel for Discipline’s office and the state courts are in the same branch of
government.

       The district court determined, sua sponte, that it should abstain from hearing
the case because the state disciplinary proceedings were still pending, and dismissed
the case pursuant to Younger v. Harris, 401 U.S. 37, 49 (1971) (holding that federal
courts should abstain from interfering with ongoing state court proceedings when the
state case was not brought in bad faith and the claimant has an adequate opportunity
to raise federal constitutional challenges in the state court proceeding). Reviewing
the district court’s decision to abstain for an abuse of discretion, Gillette v. North
Dakota Disciplinary Board Counsel, 610 F.3d 1045, 1046 (8th Cir. 2010), we find
no such abuse and agree abstention was appropriate. See Middlesex Cty. Ethics
Comm. v. Garden State Bar Ass'n, 457 U.S. 423, 434, 437 (1982) (holding that
because an important state interest was involved and no bad faith, harassment, or
other exceptional circumstances dictated to the contrary, federal courts should abstain
from interfering with ongoing state bar disciplinary proceedings); Gillette, 610 F.3d
1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.

                                          -2-
at 1048-49 (holding that dismissal of motion to enjoin disciplinary proceedings was
proper because the prerequisites for Younger abstention were met, and there was no
exceptional circumstance warranting an equitable exception to Younger).
Accordingly, we affirm based upon the well-reasoned order of the district court. See
8th Cir. R. 47B.2
                      ______________________________




      2
       Ashford has filed numerous motions to supplement the record and to “Take
Judicial Notice.” We deny these motions as moot.

                                        -3-